Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 08/17/2022. Claims 1-20 were previously pending. Claims 1-20 are rejected. 

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments with respect to claim (s) 1-6, 8-14, and 16-20  under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection (Jetcheva et al., US 2017/0250856 A1).

Claim Objections
5.	Claim 13 is objected to because of the following informalities: line 2 recites “claim 12” should be –claim 9—in order to align to claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.2.	Claims 1-2, 4-6, 8-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jetcheva et al., (“Jetcheva”, US 2017/0250856 A1) in view of Lavi et al., (“Lavi”, US 2013/0078945 A1), and further in view of Bouvier et al. (“Bouvier”, US 2011/0022871A1).

Regarding Claim 1, Jetcheva discloses a device of a mesh distribution network (Jetcheva, [0092, 120-121]: A mesh server node (“device”) of a mesh network), the device comprising: 
a non-transitory memory medium including instructions stored thereon that, when executed by the device, configure the device to receive, from communicatively coupled mesh nodes of the mesh distribution network, data indicating which respective mesh nodes of the mesh nodes are currently active gateways ingressing or egressing traffic from the mesh distribution network versus other mesh nodes of the mesh nodes that are not currently ingressing or egressing traffic from the mesh distribution network, and an amount of traffic being served by the other mesh nodes (Jetcheva, FIG.3, mesh network 310, mesh nodes (MN) 311-312, mesh network gateway interface (NGI) 313-315, [0057, 120-121]: A mesh network 310 includes a plurality of mesh nodes 311-312, and a plurality gateway mesh node (MN/NGI) 313-315. [0092]: A computer readable medium having a set of instructions stored therein which when executed by a processing element causes the processing element to perform functions comprising selecting a server node (“device”) from a plurality of nodes of a shared access network; and controlling forwarding of traffic between a wireless mesh network and the shared access network via at least one of a plurality of gateway mesh nodes 313-315 of the wireless mesh network, [0058-59]: A gateway mesh node is an ingress or egress mesh node). 
	However, Jetcheva does not disclose
	processing circuitry configured to: 
determine, based on the received data, a first mesh node of the other mesh nodes to put into an inactive state; and 
provide a communication to the first mesh node that causes
Lavi discloses
processing circuitry configured to (Lavi, FIG.1, mobile device 90, processor 92, [0022]): 
determine, based on the received data, a first mesh node of the mesh nodes to put into an inactive state (Lavi, FIG.2, mobile device 90, signal 110, mesh network 150, [0015, 45]: signal transmitted from mobile device between multiple vehicles in a mesh network 150; [0017, 52]: a vehicle (e.g., gateway vehicle) or other device (“mobile device 90”) determines whether to activate or deactivate by sending signals 110 based on the volume of communication traffic); and 
provide a communication to the first mesh node that causes the first mesh node(Lavi, FIG.2, network vehicle 162, [0032]; Lavi, [0017, 52]: provide a communication to a mesh network vehicle 162 by sending signals 110 to deactivate it). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “activating a vehicle” of Lavi into the invention of Jetcheva. The suggestion/motivation would have been to improve activating a gateway vehicle associated to a mesh distributed network based on the volume of communication traffic by sending a preset signal in order to optimize power usage among the vehicles (Lavi, Abstract, [0010-18]).
However, Jetcheva-Lavi does not disclose

Bouvier discloses
(Bouvier, [0061-62]: the power management controller (PMC) hardware 
disables the first processor (“1st mesh node”) in response to the number of queued messages falling below the subscription threshold. Disabling is defined as ceasing the supply of power to a processor).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “power management” of Bouvier into the invention of Jetcheva-Lavi. The suggestion/motivation would have been to improve managing power of a node by monitoring egress/ingress queued messages, processor is enabled or disabled in response to number of queued messages exceeding subscription threshold, the power consumption in node is reduced (Bouvier, Abstract, [0001-12], FIG.6, [0058-67]).

Regarding Claim 2, Jetcheva-Lavi-Bouvier discloses the device of claim 1, 
wherein the processing circuitry is further configured to: refrain from putting into the inactive state the mesh nodes that are currently active gateways ingressing or egressing traffic from the mesh distribution network (Bouvier, [0002]: monitor ingress and egress processor (“acting as a gateway”) queue levels. Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for gateway”, therefore “disabling the first processor (“gateway”) in response to the number of queued messages falling below the subscription threshold” will not be triggered).  

Regarding Claim 4, Jetcheva-Lavi-Bouvier discloses the device of claim 1, 
wherein the processing circuitry is further configured to: 
compare the data indicating the amount of traffic being served by the first mesh node to a specified threshold (Lavi, [0055]: comparing the volume or amount of communication traffic is low or below a predefined threshold in a geographic area in the vicinity of network vehicle 120 (“1st mesh node”). Bouvier, [0059]: monitors queued messages for subscription threshold crossings); and 
determine the first mesh node is to be put into the inactive state in response to determining the amount of traffic being served is less than the specified threshold (Lavi, [0055]: deactivate network vehicle 120 (“1st mesh node”). Bouvier, [0061]: disables the first processor in response to the number of queued messages falling below the subscription threshold).  

Regarding Claim 5, Jetcheva-Lavi-Bouvier discloses the device of claim 1, 
wherein the memory medium includes further instructions that, when executed by the device, configure the device to receive further data indicating one or more of historical power consumption of the first mesh node, cost of power for the first mesh node, and a name of an entity responsible for providing power to the first mesh node (Lavi, [0056]: whether to activate a network vehicle 120 (“1st mesh node”) based on vehicle power consumption, vehicle battery ).  

Regarding Claim 6, Jetcheva-Lavi-Bouvier discloses the device of claim 1,
wherein the memory medium includes further instructions that, when executed by the device, configure the device to receive further data indicating an operating temperature of the mesh nodes (Lavi, [0054]: receiving signal 100 broadcasting by a network vehicle 120 including information 110.Bouvier, [0064]: monitors the temperature of the first processor (“mesh node”)); and 
wherein the processing circuitry is further configured to determine the first mesh node of the other mesh nodes to put into an inactive state based on the operating temperature being greater than a specified threshold (Bouvier, [0064]: disables the first processor (“1st mesh node”) in response to the first processor temperature exceeding a thermal threshold).  

Regarding Claim 8, Jetcheva-Lavi-Bouvier discloses the device of claim 1, 
wherein the memory medium includes further instructions that, when executed by the device, configure the device to receive data indicating a schedule of a location serviced by a mesh node of the mesh nodes (Lavi, [0057]: receiving data indicating location of network vehicle 120 (e.g., geographic location), time of day, etc. Bouvier, [0039, 64]: monitors queued a slack period time of day); and 
wherein the processing circuitry is further configured to provide the communication in response to determining that the schedule indicates a time period of lower traffic is scheduled (Lavi, [0063]: vehicle owner policies may restrict or limit activation or deactivation of based on the time of day. Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for certain time of day”, therefore “disabling the first processor in response to the time of day” will not be triggered).  

Regarding Claim 9, Jetcheva discloses a non-transitory machine-readable memory medium of a device of a mesh distribution network, the memory medium including instructions stored thereon that, when executed by the device, configure the device to perform operations for reducing power consumed in the mesh distribution network, the operations comprising (Jetcheva, [0092]: A computer readable medium of a server node (“device”) having a set of instructions stored therein which when executed by a processing element causes the processing element to perform functions of selecting a server node (“device”) from a plurality of nodes of a shared access network): 
receiving from communicatively coupled mesh nodes of the mesh distribution network, data indicating which respective mesh nodes of the mesh nodes are currently active gateways ingressing or egressing traffic from the mesh distribution network versus other mesh nodes of the mesh nodes that are not currently ingressing or egressing traffic from the mesh distribution network, and an amount of traffic being served by the other mesh nodes (Jetcheva, FIG.3, mesh network 310, mesh nodes (MN) 311-312, mesh network gateway interface (MN/NGI) 313-315, [0057, 92, 120-121]: A mesh network 310 includes a plurality of mesh nodes 311-312, and a plurality of gateway mesh nodes (MN/NGI) 313-315. Traffic is forwarded between a wireless mesh network and the shared access network via at least one of a plurality of gateway mesh nodes of the wireless mesh network. [0058-59]: A gateway mesh node is an ingress or egress mesh node).
However, Jetcheva does not disclose
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state; and 
providing a communication to the first mesh node that causes the first mesh node to enter the inactive state.  
Lavi discloses
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state (Lavi, FIG.2, mobile device 90, signal 110, mesh network 150, [0015, 45]: signal transmitted from mobile device between multiple vehicles in a mesh network 150; [0017, 52]: a vehicle (e.g., gateway vehicle) or other device (“mobile device 90”) determines whether to activate or deactivate by sending signals 110 based on the volume of communication traffic); and 
providing a communication to the first mesh node (Lavi, FIG.2, network vehicle 162, [0032]; Lavi, [0017, 52]: provide a communication to a mesh network vehicle 162 by sending signals 110 to deactivate it).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “activating a vehicle” of Lavi into the invention of Jetcheva. The suggestion/motivation would have been to improve activating a gateway vehicle associated to a mesh distributed network based on the volume of communication traffic by sending a preset signal in order to optimize power usage among the vehicles (Lavi, Abstract, [0010-18]).
However, Jetcheva-Lavi does not disclose
.
Bouvier discloses
 (Bouvier, [0061-62]: the power management controller (PMC) hardware disables the first processor (“1st mesh node”) in response to the number of queued messages falling below the subscription threshold. Disabling is defined as ceasing the supply of power to a processor).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “power management” of Bouvier into the invention of Jetcheva-Lavi. The suggestion/motivation would have been to improve managing power of a node by monitoring egress/ingress queued messages, processor is enabled or disabled in response to number of queued messages exceeding subscription threshold, the power consumption in node is reduced (Bouvier, Abstract, [0001-12], FIG.6, [0058-67]).

Regarding Claim 10, Jetcheva-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9, wherein the operations further comprise: 
refraining from putting into the inactive state the mesh nodes that are currently active gateways ingressing or egressing traffic from the mesh distribution network (Bouvier, [0002]: monitor ingress and egress processor (“acting as a gateway”) queue levels) and in response to determining the first mesh node is acting as a gateway, refraining from putting the first mesh node into the inactive state (Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for gateway”, therefore “disabling the first processor (“gateway”) in response to the number of queued messages falling below the subscription threshold” will not be triggered).  

Regarding Claim 12, Jetcheva-Lavi-Bouvier discloses the non-transitory of machine-readable memory of claim 9, 
wherein the operations further comprise comparing the data indicating the amount of traffic being served by the first mesh node to a specified threshold (Lavi, [0055]: comparing the volume or amount of communication traffic is low or below a predefined threshold in a geographic area in the vicinity of network vehicle 120 (“1st mesh node”). Bouvier, [0059]: monitors queued messages for subscription threshold crossings), and determine the first mesh node is to be put into the inactive state in response to determining the amount of traffic being served is less than the specified threshold (Lavi, [0055]: deactivate network vehicle 120 (“1st mesh node”). Bouvier, [0061]: disables the first processor in response to the number of queued messages falling below the subscription threshold).  

Regarding Claim 13, Jetcheva-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 12, 
wherein the operations further comprise receiving further data indicating one or more of historical power consumption of the first mesh node, cost of power for the first mesh node, and a name of an entity responsible for providing power to the first mesh node (Lavi, [0056]: whether to activate a network vehicle 120 (“1st mesh node”) based on vehicle power consumption, vehicle battery charge level (e.g., remaining vehicle battery life).  

Regarding Claim 14, Jetcheva-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9, 
wherein the operations further comprise: 
receiving further data indicating an operating temperature of the mesh nodes (Lavi, [0054]: receiving signal 100 broadcasting by a network vehicle 120 including information 110.Bouvier, [0064]: monitors the temperature of the first processor (“mesh node”)); and 
determining the first mesh node of the other mesh nodes to put into an inactive state based on the operating temperature being greater than a specified threshold (Bouvier, [0064]: disables the first processor (“1st mesh node”) in response to the first processor temperature exceeding a thermal threshold).  

Regarding Claim 16, Jetcheva-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9, 
wherein the operations further comprise receiving data indicating a schedule of a location serviced by a mesh node of the mesh nodes, and providing the communication in response to determining that the schedule indicates a time period of lower traffic is scheduled (Lavi, [0057]: receiving data indicating location of network vehicle 120 (e.g., geographic location), time of day, etc. Bouvier, [0039, 64]: monitors queued a slack period time of day), and in response to determining the schedule indicates a time period of lower traffic is scheduled, providing the communication (Lavi, [0063]: vehicle owner policies may restrict or limit activation or deactivation of based on the time of day. Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for certain time of day”, therefore “disabling the first processor in response to the time of day” will not be triggered).  

Regarding Claim 17, Jetcheva discloses a method performed by a device of a mesh distribution network and for reducing power consumed in the mesh distribution network (Jetcheva, [0092]: A mesh server node (“device”) of a mesh network), the method comprising: 
receiving from communicatively coupled mesh nodes of the mesh distribution network, data indicating which respective mesh nodes of the mesh nodes are currently active gateways ingressing or egressing traffic from the mesh distribution network versus other mesh nodes of the mesh nodes that are not currently ingressing or egressing traffic from the mesh distribution network, and an amount of traffic being served by the other mesh node (Jetcheva, FIG.3, mesh network 310, mesh nodes (MN) 311-312, mesh network gateway interface (NGI) 313-315, [0057, 120-121]: A mesh network 310 includes a plurality of mesh nodes 311-312, and a plurality gateway mesh node (MN/NGI) 313-315. [0092]: A computer readable medium having a set of instructions stored therein which when executed by a processing element causes the processing element to perform functions comprising selecting a server node (“device”) from a plurality of nodes of a shared access network; and controlling forwarding of traffic between a wireless mesh network and the shared access network via at least one of a plurality of gateway mesh nodes 313-315 of the wireless mesh network, [0058-59]: A gateway mesh node is an ingress or egress mesh node). 
However, Jetcheva does not disclose
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state; and 
providing a communication to the first mesh node that causes the first mesh node to enter the inactive state.  
Lavi discloses
determining based on the received data, a first mesh node of the mesh nodes to put into an inactive state (Lavi, FIG.2, mobile device 90, signal 110, mesh network 150, [0015, 45]: signal transmitted from mobile device between multiple vehicles in a mesh network 150; [0017, 52]: a vehicle (e.g., gateway vehicle) or other device (“mobile device 90”) determines whether to activate or deactivate by sending signals 110 based on the volume of communication traffic); and 
providing a communication to the first mesh node (Lavi, FIG.2, network vehicle 162, [0032]; Lavi, [0017, 52]: provide a communication to a mesh network vehicle 162 by sending signals 110 to deactivate it).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “activating a vehicle” of Lavi into the invention of Jetcheva. The suggestion/motivation would have been to improve activating a gateway vehicle associated to a mesh distributed network based on the volume of communication traffic by sending a preset signal in order to optimize power usage among the vehicles (Lavi, Abstract, [0010-18]).
However, Jetcheva-Lavi does not disclose
.
Bouvier discloses
(Bouvier, [0061-62]: the power management controller (PMC) hardware disables the first processor (“1st mesh node”) in response to the number of queued messages falling below the subscription threshold. Disabling is defined as ceasing the supply of power to a processor).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “power management” of Bouvier into the invention of Jetcheva-Lavi. The suggestion/motivation would have been to improve managing power of a node by monitoring egress/ingress queued messages, processor is enabled or disabled in response to number of queued messages exceeding subscription threshold, the power consumption in node is reduced (Bouvier, Abstract, [0001-12], FIG.6, [0058-67]).

Regarding Claim 18, Jetcheva-Lavi-Bouvier discloses the method of claim 17, further comprising: 
refraining from putting into the inactive state the mesh nodes that are currently active gateways ingressing or egressing traffic from the mesh distribution network (Bouvier, [0002]: monitor ingress and egress processor (“acting as a gateway”) queue levels. Bouvier, [0013, 64]: A queue manager monitors the real-time loading in a system based on pre-set software configurable threshold levels. It is obvious for one of ordinary skill in the art to implement “set threshold to zero for gateway”, therefore “disabling the first processor (“gateway”) in response to the number of queued messages falling below the subscription threshold” will not be triggered).  

Regarding Claim 20, Jetcheva-Lavi-Bouvier discloses the method of claim 17, further comprising: 
comparing the data indicating the amount of traffic being served by the first mesh node to a specified threshold (Lavi, [0055]: comparing the volume or amount of communication traffic is low or below a predefined threshold in a geographic area in the vicinity of network vehicle 120 (“1st mesh node”). Bouvier, [0059]: monitors queued messages for subscription threshold crossings); and 
determining the first mesh node is to be put into the inactive state in response to determining the amount of traffic being served is less than the specified threshold (Lavi, [0055]: deactivate network vehicle 120 (“1st mesh node”). Bouvier, [0061]: disables the first processor in response to the number of queued messages falling below the subscription threshold).   

6.3.	Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jetcheva et al., (“Jetcheva”,  US 2017/0250856 A1) in view of Lavi et al., (“Lavi”, US 2013/0078945 A1) and Bouvier et al. (“Bouvier”, US 2011/0022871A1) as applied to claim 1, and further in view of Chow (US 2015/0264737 A1) .
Regarding Claim 3, Jetcheva-Lavi-Bouvier discloses the device of claim 1 as set forth above.  
However, Jetcheva-Lavi-Bouvier does not disclose
the processing circuitry is further configured to provide a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state.
Chow discloses
the processing circuitry is further configured to provide a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state (Chow, FIG.3, transit link coverage area 22, [0024]: Wherever two or more mesh nodes 12 fall within a given transit link coverage area 22, a transit link 20 may be established, but again does not need to be established If the criteria for establishment of a transit link 20 are not met).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “monitoring channel traffic” of Chow into the invention of Jetcheva-Lavi-Bouvier. The suggestion/motivation would have been to incorporate monitoring channel traffic to provide sufficient information to allow the mesh node to determine whether a neighboring node exists and whether an attempt to initiate communications with the neighboring node is desirable (Chow, FIG.3, [0024-28]).

Regarding Claim 11, Jetcheva-Lavi-Bouvier discloses the non-transitory of machine-readable memory of claim 9 as set forth above. 
However, Jetcheva-Lavi-Bouvier does not disclose
the operations further comprise providing a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state.  
Chow discloses
the operations further comprise providing a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state (Chow, FIG.3, transit link coverage area 22, [0024]: Wherever two or more mesh nodes 12 fall within a given transit link coverage area 22, a transit link 20 may be established, but again does not need to be established If the criteria for establishment of a transit link 20 are not met).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “monitoring channel traffic” of Chow into the invention of Jetcheva-Lavi-Bouvier. The suggestion/motivation would have been to incorporate monitoring channel traffic to provide sufficient information to allow the mesh node to determine whether a neighboring node exists and whether an attempt to initiate communications with the neighboring node is desirable (Chow, FIG.3, [0024-28]).

Regarding Claim 19, Jetcheva-Lavi-Bouvier discloses the method of claim 17 as set forth above. 
However, Jetcheva-Lavi-Bouvier does not disclose
providing a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state.  
Chow discloses
providing a communication to a second mesh node of the mesh nodes that is communicatively coupled to the first mesh node, the communication indicating that the first mesh node is going into the inactive state ( Lavi, [0055]: deactivate network vehicle 120 (“1st mesh node”). Bouvier, [0061]: disables the first processor in response to the number of queued messages falling below the subscription threshold).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “monitoring channel traffic” of Chow into the invention of Jetcheva-Lavi-Bouvier. The suggestion/motivation would have been to incorporate monitoring channel traffic to provide sufficient information to allow the mesh node to determine whether a neighboring node exists and whether an attempt to initiate communications with the neighboring node is desirable (Chow, FIG.3, [0024-28]).

6.4.	Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jetcheva et al., (“Jetcheva”, US 2017/0250856 A1) in view of Lavi et al., (“Lavi”, US 2013/0078945 A1) and Bouvier et al. (“Bouvier”, US 2011/0022871A1) as applied to claim 1, and further in view of Chang (US 2019/0182155 A1).

Regarding Claim 7, Jetcheva-Lavi-Bouvier discloses the device of claim 1 as set forth above 
However, Jetcheva-Lavi-Bouvier does not disclose
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the processing circuitry is further configured to provide a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node.
Chang discloses
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the processing circuitry is further configured to provide a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node (Chang, [0042]: The control messages (“background traffic”) may be exchanged out-of-band)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “out-of-band” of Chang into the invention of Jetcheva-Lavi-Bouvier. The suggestion/motivation would have been to implement out-of-band to route the non realtime traffic and allow routing real-time traffic via in-band (Chang, [0042]).

Regarding Claim 15, Jetcheva-Lavi-Bouvier discloses the non-transitory of machine-readable memory medium of claim 9 as set forth above.
However, Jetcheva-Lavi-Bouvier does not disclose
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the operations further comprise providing a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node.  
Chang discloses
the amount of traffic being served by the mesh nodes includes an amount of foreground traffic and background traffic, and wherein the operations further comprise providing a communication to a mesh node serving the background traffic that causes the background traffic to be routed around the mesh node (Chang, [0042]: The control messages (“background traffic”) may be exchanged out-of-band).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “out-of-band” of Chang into the invention of Jetcheva-Lavi-Bouvier. The suggestion/motivation would have been to implement out-of-band to route the non realtime traffic and allow routing real-time traffic via in-band (Chang, [0042]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Garg et al., US 2018/0123950 A1, Method for traffic shaping and end-to-end prioritization in telecommunication network, involves forwarding internet protocol (ip) packets from mesh gateway node toward mobile operator core network, and providing packet flow filtering.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446